Exhibit 10.5

 

 

 

JONES ENERGY, INC.

 

REGISTRATION RIGHTS AND STOCKHOLDERS AGREEMENT

 

DATED AS OF JULY 29, 2013

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION

1

1.1

Definitions

1

1.2

Rules of Construction

5

ARTICLE II BOARD OF DIRECTORS

6

2.1

Composition of Board

6

2.2

Election

6

2.3

Removal

7

2.4

Vacancies

7

2.5

Termination of Rights

7

ARTICLE III REGISTRATION RIGHTS

8

3.1

Required Registration

8

3.2

Piggyback Registration

10

3.3

Holdback Agreement

12

3.4

Preparation and Filing

12

3.5

Expenses

16

3.6

Indemnification

16

3.7

Underwriting Agreement

18

3.8

Information by Holder

19

3.9

Exchange Act Compliance

20

3.10

Postponement and Suspension

20

ARTICLE IV AMENDMENT AND WAIVER

21

4.1

Amendment

21

4.2

Waiver

21

ARTICLE V MISCELLANEOUS

21

5.1

Severability

21

5.2

Entire Agreement

21

5.3

Independence of Agreements and Covenants

21

5.4

Successors and Assigns

21

5.5

Counterparts; Validity

22

5.6

Remedies

22

5.7

Notices

22

5.8

Governing Law

23

5.9

Waiver of Jury Trial

23

5.10

Further Assurances

24

5.11

Conflicting Agreements

24

5.12

Third Party Reliance

24

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AND STOCKHOLDERS AGREEMENT

 

This Registration Rights and Stockholders Agreement, dated as of July 29, 2013
(as amended, modified, supplemented or restated from time to time, this
“Agreement”), among Jones Energy, Inc., a Delaware corporation (the “Company”),
the Jones Holders (as such term is defined herein), and the Metalmark Holders
(as such term is defined herein).

 

WHEREAS, the Company is proposing to consummate the transactions contemplated by
the Company’s Registration Statement on Form S-1 (File No. 333-188896),
including an initial public offering (the “Initial Public Offering”) of its
Class A Common Stock (as defined below);

 

WHEREAS, the Stockholders will receive Stockholder Shares (as defined below) in
the Company as a result of a reorganization of the Jones Energy Holdings, LLC’s
equity structure in connection with the Initial Public Offering, which
reorganization will occur immediately prior to the execution of an underwriting
agreement with respect to the Initial Public Offering (the transactions in which
the Stockholders initially acquire the Stockholder Shares being referred to
collectively as the “Reorganization”); and

 

WHEREAS, the parties hereto desire to provide for the terms with respect to
certain matters regarding the relationship between the Company and the
Stockholders and the relationship among the Stockholders.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as set forth below.

 

ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION

 

1.1                               Definitions.  As used in this Agreement, the
following terms shall have the meanings set forth below.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 (or successor form or other appropriate form under the Securities Act)
by a WKSI pursuant to General Instruction I.D. or I.C. (or other successor or
appropriate instruction) of such forms, respectively.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks in New York, NY are authorized or required by law to
close.

 

“Class A Common Stock” means the Class A common stock of the Company, par value
$0.001 per share.

 

1

--------------------------------------------------------------------------------


 

“Class B Common Stock” means the Class B common stock of the Company, par value
$0.001 per share.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Class A Common Stock and Class B Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Control” means, (including, with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or investment decisions of such Person,
whether through the ownership of voting Securities, by contract or otherwise.

 

“Director” means a member of the Board.

 

“Disclosure Package” means, with respect to any offering of Securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated by the
Commission under the Securities Act, to have been conveyed to purchasers of
Securities at the time of sale of such Securities (including a contract of
sale).

 

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute, and the rules and regulations of the Commission promulgated thereunder,
all as the same shall be in effect from time to time.

 

“Exchange Agreement” means the Exchange Agreement dated on or about the date
hereof between the Company, the Stockholders and the other parties thereto.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means “free writing prospectus” as defined Rule 405
promulgated by the Commission under the Securities Act.

 

“Information” has the meaning set forth in Section 3.4(i).

 

“Initial Public Offering” has the meaning set forth in the Recitals.

 

“Inspectors” has the meaning set forth in Section 3.4(i).

 

“Jones Directors” has the meaning set forth in Section 2.1(b).

 

“Jones Holders” means Jones Energy Drilling Fund, LP, a Texas limited
partnership, Jones Energy Equity Partners, LP, a Texas limited partnership,
Jones Energy Equity Partners II, LP, a Texas limited partnership, Jones Energy
Team 3, LP, a Texas limited partnership, and their Transferees that directly or
indirectly own interests in such entities as of the date hereof and become
signatory hereto from time to time.

 

2

--------------------------------------------------------------------------------


 

“Law” means any federal, state, county, local or foreign statute, law,
ordinance, regulation, rule, code, order or rule of common law.

 

“Metalmark Directors” has the meaning set forth in Section 2.1(a).

 

“Metalmark Holders” means MCP (C) II Jones Intermediate LLC, a Delaware limited
liability company, MCP II Co-Investment Jones Intermediate LLC, a Delaware
limited liability company, MCP II Jones Intermediate LLC, a Delaware limited
liability company, MCP II (TE) AIF Jones Intermediate LLC, a Delaware limited
liability company, MCP II (Cayman) AIF Jones Intermediate LLC, a Delaware
limited liability company, MCP II Executive Fund Jones Intermediate LLC, a
Delaware limited liability company.

 

“Necessary Action” shall mean, with respect to a specified result, all actions
(to the extent such actions are permitted by law and, in the case of any action
by the Company that requires a vote or other action on the part of the Board, to
the extent such action is consistent with the fiduciary duties that the
Directors may have in such capacity) necessary to cause such result, including
(i) nominating, or causing to be nominated, individuals to serve as Directors,
(ii) voting or providing a written consent or proxy with respect to shares of
Common Stock, (iii) causing the adoption of stockholders’ resolutions and
amendments to the organizational documents of the Company, (iv) executing
agreements and instruments and (v) making or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

 

“Other Shares” means at any time those shares of Common Stock which do not
constitute Primary Shares or Registrable Shares hereunder.

 

“Person” shall be construed as broadly as possible and shall include an
individual person, a partnership (including a limited liability partnership), a
corporation, an association, a joint stock company, a limited liability company,
a trust, a joint venture, an unincorporated organization and a governmental
authority.

 

“Primary Shares” means, at any time, authorized but unissued shares of Class A
Common Stock.

 

“Prospectus” means the prospectus included in a Registration Statement,
including any amendment or prospectus subject to completion, and any such
prospectus as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Shares and, in
each case, by all other amendments and supplements to such prospectus, including
post-effective amendments, and in each case including all material incorporated
by reference therein.

 

“Public Offering” means the closing of a public offering of Common Stock
pursuant to a Registration Statement declared effective under the Securities
Act, except that a Public Offering shall not include an offering of Securities
issuable pursuant to an employee benefit plan.

 

“Records” has the meaning set forth in Section 3.4(i).

 

3

--------------------------------------------------------------------------------


 

“Registrable Shares” means any Stockholder Shares; provided, that any
Registrable Shares shall cease to be a Registrable Shares when (i) they have
been effectively registered under the Securities Act and they have been disposed
of in accordance with the Registration Statement covering them, (ii) they are
eligible to be sold or distributed pursuant to Rule 144 in a single transaction
by any Stockholder without limitation, or (iii) they shall have ceased to be
outstanding.

 

“Registration Expenses” has the meaning set forth in Section 3.5.

 

“Registration Statement” means any registration statement of the Company that
covers an offering of any Registrable Shares, and all amendments and supplements
to any such registration statement, including post-effective amendments, in each
case including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Reorganization” has the meaning set forth in the Recitals.

 

“Representative” of a Person shall be construed broadly and shall include such
Person’s partners, members, officers, directors, managers, investment advisors,
employees, agents, advisors, counsel, accountants and other representatives.

 

“Rule 144” means Rule 144 (including Rule 144(b)(1) and all other subdivisions
thereof) promulgated by the Commission under the Securities Act, as such
rule may be amended from time to time, or any similar or successor rule then in
force.

 

“Secondary Offering” an offering by Stockholders of Stockholder Shares as part
of the Initial Public Offering, together with any sale of Stockholder Shares in
connection with the exercise of any over-allotment option granted by
Stockholders to underwriters in the Initial Public Offering.

 

“Securities” means “securities” as defined in Section 2(1) of the Securities Act
and includes, with respect to any Person, the capital stock or other equity
interests in such Person or any options, warrants or other securities that are
directly or indirectly convertible into, or exercisable or exchangeable for, the
capital stock or other equity or equity-linked interests in such Person,
including phantom stock and stock appreciation rights. Whenever a reference
herein to Securities is referring to any derivative Securities, the rights of a
Stockholder shall apply to such derivative Securities and all underlying
Securities directly or indirectly issuable upon conversion, exchange or exercise
of such derivative Securities.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.

 

“Shelf Registration Statement” shall mean a registration statement of the
Company filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the Commission) covering the Registrable Shares, as
applicable.

 

4

--------------------------------------------------------------------------------


 

“Stockholders” means the Jones Holders and the Metalmark Holders.

 

“Stockholders’ Counsel” has the meaning set forth in Section 3.4(b).

 

“Stockholder Shares” means (a) any equity Securities of the Company (including
the Common Stock) held by any Stockholder or (b) any Securities issued or
issuable directly or indirectly with respect to the Securities referred to in
clause (a) above by way of exchange pursuant to the Exchange Agreement, stock
dividend, stock split, or in connection with a combination of shares,
recapitalization, reclassification, merger, consolidation or other
reorganization.

 

“Subsidiary” means, at any time, with respect to any Person (the “subject
person”), any other Person of which either (a) more than fifty percent (50%) of
the Securities or other interests entitled to vote in the election of directors
or comparable governance bodies performing similar functions or (b) more than a
50% interest in the profits or capital of such Person, are at the time owned or
Controlled directly or indirectly by the subject person or through one or more
Subsidiaries of the subject person.

 

“Transfer” of Securities shall be construed broadly and shall include any
issuance, sale, assignment, transfer, participation, gift, bequest,
distribution, or other disposition thereof, or any pledge or hypothecation
thereof, placement of a lien thereon or grant of a security interest therein or
other encumbrance thereon, in each case whether voluntary or involuntary or by
operation of law or otherwise.

 

“Transferee” means a person to whom a Transfer is validly made hereunder.

 

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 promulgated
under the Securities Act and which (i) is a “well-known seasoned issuer” under
paragraph (1)(i)(A) of such definition or (ii) is a “well-known seasoned issuer”
under paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its Securities relying on General Instruction I.B.1 of
Form S-3 or Form F-3 under the Securities Act.

 

1.2                               Rules of Construction.  The use in this
Agreement of the term “including” means “including, without limitation.”  The
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole, including the schedules and exhibits, as the same may
from time to time be amended, modified, supplemented or restated, and not to any
particular Section, subsection, paragraph, subparagraph or clause contained in
this Agreement. All references to Sections, schedules and exhibits mean the
Sections of this Agreement and the schedules and exhibits attached to this
Agreement, except where otherwise stated. The title of and the Section and
paragraph headings in this Agreement are for convenience of reference only and
shall not govern or affect the interpretation of any of the terms or provisions
of this Agreement. The use herein of the masculine, feminine or neuter forms
shall also denote the other forms, as in each case the context may require.
Where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates. The language used in this Agreement has been chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied

 

5

--------------------------------------------------------------------------------


 

against any party. Unless expressly provided otherwise, the measure of a period
of one month or year for purposes of this Agreement shall be that date of the
following month or year corresponding to the starting date, provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date. For example,
one month following February 18 is March 18, and one month following March 31 is
May 1 (or in the case of January 29, 30 or 31, the following month shall be
March 1).

 

ARTICLE II
BOARD OF DIRECTORS

 

2.1                               Composition of Board.  The Company and the
Stockholders shall take all Necessary Actions to cause the Board to include, in
addition to its other members, members designated as follows:

 

(a)                                 Two (2) nominees shall be designated by a
majority in interest of the Metalmark Holders (the “Metalmark Directors”), which
Metalmark Directors shall initially be Gregory D. Myers and Howard I. Hoffen;
provided, however, that, the Metalmark Holders will only have the right to
designate one (1) nominee at such time as the Metalmark Holders hold less than
50% of the Common Stock held by the Metalmark Holders immediately following the
consummation of the Initial Public Offering; provided, further, that, the right
of the Metalmark Holders to designate any nominees shall terminate at such time
as the Metalmark Holders hold less than 20% of the Common Stock held by the
Metalmark Holders immediately following the consummation of the Initial Public
Offering. At any given time, and provided that the Directors are allocated among
separate classes, each Metalmark Director shall be in a different class of
Directors as the other Metalmark Director.

 

(b)                                 Two (2) nominees shall be designated by a
majority in interest of the Jones Holders (the “Jones Directors”), which Jones
Directors shall initially be Jonny Jones and Mike S. McConnell; provided,
however, that, the Jones Holders will only have the right to designate one
(1) nominee at such time as the Jones Holders hold less than 50% of the Common
Stock held by the Jones Holders immediately following the consummation of the
Initial Public Offering; provided, further, that, the right of the Jones Holders
to designate any nominees shall terminate at such time as the Jones Holders hold
less than 20% of the Common Stock held by the Jones Holders immediately
following the consummation of the Initial Public Offering. At any given time,
and provided that the Directors are allocated among separate classes, each Jones
Director shall be in a different class of Directors as the other Jones Director.

 

2.2                               Election.

 

At each election of Directors held after the date hereof (or each written
consent in lieu thereof), each Stockholder agrees to vote all shares of Common
Stock entitled to vote in the election of directors owned or held of record by
such Stockholder, and to take any other Necessary Actions, to elect (or to
execute such written consent consenting to the election of) the nominees
designated pursuant to Section 2.1(a) and 2.1(b). The voting agreements herein
are coupled with an interest and may not be revoked or amended except as set
forth in this Agreement.

 

6

--------------------------------------------------------------------------------


 

2.3                               Removal.

 

If the Metalmark Holders and/or the Jones Holders provide written notice to each
other Stockholder entitled to vote in the election of Directors indicating that
the Metalmark Holders and/or the Jones Holders desire to remove a Metalmark
Director or Jones Director, as applicable, previously designated, then such
Metalmark Director or Jones Director, as applicable, shall be removed, and each
Stockholder hereby agrees to vote all shares of Common Stock owned or held of
record by such Stockholder to effect such removal. Notwithstanding the
foregoing, no Metalmark Director or Jones Director shall be removed, with or
without cause, without the prior written consent of the Metalmark Holders or the
Jones Holders, respectively.

 

2.4                               Vacancies.

 

(a)                                 If a vacancy is created on the Board at any
time by death, disability, retirement, resignation or removal (with or without
cause) of a Metalmark Director nominated pursuant to this Article II (other than
in connection with the resignation of such Metalmark Director as set forth in
Section 2.1(a)), a majority in interest of the Metalmark Holders shall be
entitled to designate a replacement Metalmark Director to fill such vacancy.

 

(b)                                 If a vacancy is created on the Board at any
time by death, disability, retirement, resignation or removal (with or without
cause) of a Jones Director nominated pursuant to this Article II (other than in
connection with the resignation of such Jones Director as set forth in
Section 2.1(b)), a majority in interest of the Jones Holders, as applicable,
shall be entitled to designate a replacement Jones Director to fill such
vacancy.

 

(c)                                  Any other vacancy on the Board, whether as
a result of (i) the initial vacancies on the Board, (ii) an increase in size of
the Board, (iii) the resignation of a Metalmark Director required by
Section 2.1(a) or the resignation of a Jones Director required by
Section 2.1(b), or (iv) the death, disability, retirement, resignation, removal
(with or without cause) of any Director other than a Metalmark Director or a
Jones Director, as applicable, shall be filled by a Person nominated by the
Nominating and Governance Committee, and unanimously approved by all Directors
then in office.

 

(d)                                 Each Stockholder entitled to vote in the
election of Directors hereby agrees to vote all voting shares of Common Stock
owned or held of record by it for the individual designated to fill such
vacancies in the manner provided in this Section 2.4; provided, such designee
was not previously removed from the Board for cause.

 

2.5                               Termination of Rights.

 

The nomination rights granted in this Article II shall terminate (i) with
respect to the Metalmark Holders, upon receipt by the Board of written election
by a majority in interest of the Metalmark Holders to waive their nomination
rights hereunder, and (ii) with respect to the Jones Holders, upon receipt by
the Board of written election by a majority in interest of the Jones Holders to
waive their nomination rights hereunder.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III
REGISTRATION RIGHTS

 

3.1                              
                                                Required Registration.

 

(a)                                 If the Company shall receive from a majority
in interest of the Jones Holders or a majority in interest of the Metalmark
Holders, at any time after one hundred eighty (180) days from the date of the
consummation of the Company’s Initial Public Offering, a written request that
the Company file a registration statement with respect to such Stockholders’
Registrable Shares, then the Company shall, within ten (10) days of the receipt
thereof, give written notice of such request to all Stockholders, and subject to
the limitations of this Section 3.1, use its commercially reasonable efforts to
effect, as soon as reasonably practicable, the registration under the Securities
Act of the sale of all Registrable Shares that the Stockholders request to be
registered, pro rata based upon the number of Registrable Shares owned by each
such Stockholder requesting inclusion at the time of such registration; provided
however, that if the managing underwriter, if any, advises the Company that the
inclusion of all Primary Shares, Registrable Shares and Other Shares requested
to be included in such registration would interfere with the successful
marketing (within a price range acceptable to holders a majority of Registrable
Securities that have been requested for inclusion) of the shares of Common Stock
proposed to be registered by the Company, then the number of Primary Shares,
Registrable Shares and Other Shares proposed to be included in such registration
shall be included in the order set forth below:

 

(i)                                     first, the Registrable Shares owned by
the Stockholders requesting that their Registrable Shares be included in such
registration pursuant to the terms of this Section 3.1, pro rata based upon the
number of Registrable Shares owned by each such Stockholder requesting inclusion
at the time of such registration; and

 

(ii)                                  second, the Primary Shares;

 

(iii)                               third, the Other Shares.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, a Stockholder may request that the Company register the sale of
such Registrable Shares on an appropriate form, including a Shelf Registration
Statement (so long as the Company is eligible to use Form S-3) and, if the
Company is a WKSI, an Automatic Shelf Registration Statement. All long-form
registrations shall be underwritten registrations. The Stockholders of a
majority of the Registrable Shares initially requesting registration hereunder
shall have the right to select the investment banker(s) and manager(s) to
administer the offering with the consent of the Company (which consent shall not
be unreasonably withheld, conditioned or delayed). The Company shall not be
obligated to take any action to effect any such registration:

 

(i)                                     if the request comes from a majority in
interest of the Metalmark Holders, after it has effected (a) three (3) such
registrations pursuant to this Section 3.1 on behalf of the Metalmark Holders;
provided, however, that a majority in interest of the Metalmark Holders shall be
permitted an unlimited amount of requests for registration on a Form S-3 so long
as the Company is eligible to use Form S-3; provided

 

8

--------------------------------------------------------------------------------


 

further that a registration shall not count as one of the permitted
registrations pursuant to this Section 3.1 unless the Metalmark Holders are able
to register and sell at least 80% of the Registrable Shares they requested to be
included in such registration;

 

(ii)                                  if the request comes from a majority in
interest of the Jones Holders, after it has effected (a) three (3) such
registrations pursuant to this Section 3.1 on behalf of the Jones Holders;
provided, however, that a majority in interest of the Jones Holders shall be
permitted an unlimited amount of requests for registration on a Form S-3 so long
as the Company is eligible to use Form S-3; provided further that a registration
shall not count as one of the permitted registrations pursuant to this
Section 3.1 unless the Jones Holders are able to register and sell at least 80%
of the Registrable Shares they requested to be included in such registration;

 

(iii)                               within one hundred eighty (180) days of a
registration pursuant to this Section 3.1 that has been declared or ordered
effective;

 

(iv)                              during the period starting with the date sixty
(60) days prior to its good faith estimate of the date of filing of, and ending
on a date one hundred eighty (180) days after the effective date of, a
Company-initiated registration (other than a registration relating solely to the
sale of Securities to employees of the Company pursuant to a stock option, stock
purchase or similar plan or to a Commission Rule 145 transaction), provided that
the Company is actively employing in good faith all reasonable efforts to cause
such registration statement to become effective;

 

(v)                                 where the registration is on a Form S-3 and
the anticipated aggregate offering price of all Securities included in such
offering is equal to or less than twenty five million dollars ($25,000,000);

 

(vi)                              where the registration is on a form other than
a Form S-3 and the anticipated aggregate offering price of all Securities
included in such offering is equal to or less than fifty million dollars
($50,000,000); or

 

(vii)                           if the Company shall furnish to such
Stockholders a certificate signed by the CEO or President of the Company stating
that in the good faith judgment of the Board of the Company it would be
seriously detrimental to the Company and its equity holders for such
registration statement to be filed at the time filing would be required and it
is therefore essential to defer the filing of such registration statement, the
Company shall have the right to defer such filing for a period of not more than
one hundred twenty (120) days after receipt of the request of the Stockholders,
provided that the Company shall not defer its obligation in this manner more
than once in any twelve (12) month period; provided further that in such event,
the Stockholders of Registrable Securities initially requesting such
registration shall be entitled to withdraw such request and, if such request is
withdrawn, such registration shall not count as one of the permitted
registrations hereunder.

 

(c)                                  At any time before the registration
statement covering such Registrable Shares becomes effective, the Stockholder so
requesting such registration may

 

9

--------------------------------------------------------------------------------


 

request the Company to withdraw or not to file the registration statement. In
that event, unless such request of withdrawal was caused by, or made in response
to, in each case as determined by such Stockholder, in good faith (i) a material
adverse effect or a similar event related to the business, properties,
condition, or operations of the Company not known (without imputing the
knowledge of any other Person to such holders) by such Stockholder at the time
their request was made, or other material facts not known at the time such
request was made, or (ii) a material adverse change in the financial markets,
such Stockholder shall be deemed to have used one of its registration rights
under Section 3.1(a); provided, however, that such withdrawn registration shall
not count as a requested registration pursuant to Section 3.1(a) if the Company
shall have been reimbursed (in the absence of any agreement to the contrary, pro
rata by such Stockholder) for all out-of-pocket expenses incurred by the Company
in connection with such withdrawn registration.

 

(d)                                 To the extent an Automatic Shelf
Registration Statement has been filed under Section 3.1, the Company shall use
commercially reasonable efforts to remain a WKSI and not become an ineligible
issuer (as defined in Rule 405 under the Securities Act) during the period
during which such Automatic Shelf Registration Statement is required to remain
effective. If the Automatic Shelf Registration Statement has been outstanding
for at least three years, at the end of the third year the Company shall refile
a new Automatic Shelf Registration Statement covering the Registrable Securities
that remain unsold. If at any time when the Company is required to re-evaluate
its WKSI status, the Company determines that it is not a WKSI, the Company shall
use commercially reasonable efforts to refile the Shelf Registration Statement
on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective.

 

(e)                                  If, after it has become effective, (i) such
registration statement has not been kept continuously effective for a period of
at least 180 days (or such shorter period which will terminate when all the
Registrable Shares covered by such registration statement have been sold
pursuant thereto), (ii) such registration requested pursuant to
Section 3.1(a) becomes subject to any stop order, injunction or other order or
requirement of the Commission or other governmental agency or court for any
reason, or (iii) the conditions to closing specified in the purchase agreement
or underwriting agreement entered into in connection with such registration are
not satisfied or waived, other than by reason of some act or omission by the
Stockholder requesting registration, such registration shall not count as a
requested registration pursuant to Section 3.1(a).

 

3.2                               Piggyback Registration.

 

(a)                                 If the Company, at any time, proposes for
any reason to register any of its Primary Shares (in any event either for its
own account or for the account of other Security holders) under the Securities
Act (other than on Form S-4 or Form S-8 promulgated under the Securities Act (or
any successor forms thereto)) in connection with an underwritten offering to the
public for cash on a form that would permit registration of Registrable Shares,
or to otherwise engage in an underwritten offering pursuant to an effective
Shelf Registration Statement, it shall give written notice to the Stockholders
of its intention to so register such

 

10

--------------------------------------------------------------------------------


 

Primary Shares promptly and the Company shall use its commercially reasonable
efforts to cause all Registrable Shares included in a written response delivered
by a Stockholder to the Company within five (5) days after delivery of the
Company’s notice to be included in such registration, or in any prospectus
supplement to the prospectus included in an already effective Shelf Registration
Statement and underwriting involved therein on the same terms and conditions as
the Securities otherwise being sold; provided, however, that in the case of an
“overnight” or “bought” offering, such requests must be made within one
(1) Business Day after the delivery of any such notice by the Company; provided
further, that if the managing underwriter, if any, advises the Company that the
inclusion of all Primary Shares, Registrable Shares and Other Shares requested
to be included in such registration would interfere with the successful
marketing (within a price range acceptable to holders a majority of Registrable
Securities that have been requested for inclusion) of the shares of Common Stock
proposed to be registered by the Company, then the number of Primary Shares,
Registrable Shares and Other Shares proposed to be included in such registration
shall be included in the order set forth below:

 

(i)                                     first, the Primary Shares;

 

(ii)                                  second, the Registrable Shares owned by
the Stockholders requesting that their Registrable Shares be included in such
registration pursuant to the terms of this Section 3.2, pro rata based upon the
number of Registrable Shares owned by each such Stockholder requesting inclusion
at the time of such registration; and

 

(iii)                               third, the Other Shares.

 

(b)                                 No registration effected pursuant to this
Section 3.2 shall relieve the Company of its obligation to effect any
registration upon request under Section 3.1 hereof, nor shall any registration
hereunder be deemed to have been effected pursuant to Section 3.1. The Company
will pay all Registration Expenses in connection with each registration pursuant
to this Section 3.2.

 

11

--------------------------------------------------------------------------------


 

3.3                               Holdback Agreement.  If the Company at any
time pursuant to Section 3.1 shall register under the Securities Act an offering
and sale of Registrable Shares held by the Stockholders for sale to the public
pursuant to an underwritten Public Offering and, if requested by the lead
underwriters in such underwritten Public Offering, the Company and the
Stockholders shall not, without the prior written consent of the lead
underwriters for such offering, effect any public sale or distribution of
Securities similar to those being registered, or any Securities convertible into
or exercisable or exchangeable for such Securities, during the 7 days prior to
and during the 90-day period beginning on the effective date of such
underwritten Public Offering.

 

3.4                               Preparation and Filing.  If and whenever the
Company is under an obligation pursuant to the provisions of this Agreement to
use its commercially reasonable efforts to effect the registration of an
offering and sale of any Registrable Shares, the Company shall, as expeditiously
as practicable (but subject to the timing provisions in Section 3.2 with respect
to “overnight” or “bought” offerings):

 

(a)                                 use its commercially reasonable efforts to
cause a Registration Statement that registers such offering of Registrable
Shares to contain a “plan of distribution” that permits the distribution of
Securities pursuant to all means in compliance with Law, and to cause such
Registration Statement to become and remain effective pursuant to the terms of
this Agreement for a period of 180 days or until all of such Registrable Shares
have been disposed of (if earlier);

 

(b)                                 furnish, at least five (5) Business Days
before filing a Registration Statement that registers such Registrable Shares, a
Prospectus relating thereto, or, with respect to an effective Shelf Registration
Statement, a prospectus supplement to the Prospectus included in such Shelf
Registration Statement, and any amendments or supplements relating to such
Registration Statement or Prospectus, to one counsel selected by the
Stockholders for the benefit of the Stockholders whose Registrable Shares are to
be covered by such Registration Statement (the “Stockholders’ Counsel”), copies
of all such documents proposed to be filed (it being understood that such 5
Business Day period need not apply to successive drafts of the same document
proposed to be filed so long as such successive drafts are supplied to such
counsel in advance of the proposed filing by a period of time that is customary
and reasonable under the circumstances), and shall use its commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Stockholders whose Registrable Shares are to be
covered by such Registration Statement may reasonably propose;

 

(c)                                  prepare and file with the Commission such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of at least 180 days or until all of such
Registrable Shares have been disposed of (if earlier) and to comply with the
provisions of the Securities Act with respect to the offering and sale or other
disposition of such Registrable Shares;

 

(d)                                 notify the Stockholders’ Counsel promptly in
writing of (i) any comments by the Commission with respect to such Registration
Statement or Prospectus, or any request by the Commission for the amending or
supplementing thereof or for additional

 

12

--------------------------------------------------------------------------------


 

information with respect thereto; (ii) the issuance by the Commission of any
stop order suspending the effectiveness of such Registration Statement or
Prospectus or any amendment or supplement thereto or the initiation of any
proceedings for that purpose; and (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Registrable Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purposes;

 

(e)                                  use its commercially reasonable efforts to
register or qualify such Registrable Shares under such other Securities or blue
sky laws of such jurisdictions as any seller of Registrable Shares reasonably
requests and do any and all other acts and things that may reasonably be
necessary or advisable to enable such seller of Registrable Shares to consummate
the disposition in such jurisdictions of the Registrable Shares owned by such
seller; provided, that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject;

 

(f)                                   furnish to each seller of such Registrable
Shares such number of copies of a summary Prospectus or other Prospectus,
including a preliminary Prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such seller of Registrable Shares
may reasonably request in order to facilitate the Public Offering and sale or
other disposition of such Registrable Shares (to the extent not publicly
available on EDGAR or the Company’s website);

 

(g)                                  use its commercially reasonable efforts to
cause such offering and sale of Registrable Shares to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Shares;

 

(h)                                 notify on a timely basis each seller of such
Registrable Shares at any time when a Prospectus relating to such Registrable
Shares is required to be delivered under the Securities Act within the
appropriate period mentioned in Section 3.4(b) of the happening of any event as
a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
and, at the request of such seller, prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the offerees
of such shares, such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(i)                                     make available for inspection by any
seller of such Registrable Shares, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by any such seller or underwriter (collectively, the
“Inspectors”), all pertinent financial, business and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall

 

13

--------------------------------------------------------------------------------


 

reasonably be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information (together with the Records, the “Information”) reasonably
requested by any such Inspector in connection with such Registration Statement
(and any of the Information that the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, shall
not be disclosed by the Inspectors unless (A) the disclosure of such Information
is necessary to avoid or correct a misstatement or omission in the Registration
Statement; (B) the release of such Information is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction; (C) such Information has
been made generally available to the public; or (D) the seller of Registrable
Shares agrees that it will, upon learning that disclosure of such Information is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of the Information deemed confidential);

 

(j)                                    use its commercially reasonable efforts
to obtain from its independent registered public accounting firm a “comfort
letter” (or, in the case of any such Person which does not satisfy the
conditions for receipt of a “comfort letter” specified in Statement on Auditing
Standards No. 72, an “agreed upon procedures” letter) signed by the independent
registered public accounting firm and addressed to the selling Stockholders, the
Board, and the underwriter, if any, in customary form and covering such matters
of the type customarily covered by accountants’ comfort letters;

 

(k)                                 use its commercially reasonable efforts to
obtain, from its counsel, an opinion or opinions in customary form (which shall
also be addressed to the Stockholders selling Registrable Shares in such
registration);

 

(l)                                     have appropriate officers of the Company
prepare and make presentations at any “road shows” and before analysts and
rating agencies, as the case may be, and other information meetings organized by
the underwriters, take other actions to obtain ratings for any Registrable
Shares (if they are eligible to be rated) and otherwise use its commercially
reasonable efforts to cooperate as reasonably requested by the sellers of such
Registrable Shares in the offering, marketing or selling of such Registrable
Shares, provided that the gross proceeds for such offering are reasonably
anticipated by the managing underwriters to be in excess of (i) fifty million
dollars ($50,000,000) where the registration statement is on a form other than a
Form S-3 or (ii) twenty five million dollars ($25,000,000) where the
registration statement is on a Form S-3, and provided further that such officers
shall not be required to participate in such presentations at any “road shows”
and before analysts and rating agencies, as the case may be, more than twice in
a 365 day period;

 

(m)                             provide a transfer agent and registrar (which
may be the same Person and which may be the Company) for such Registrable
Shares;

 

(n)                                 list such Registrable Shares on any national
securities exchange on which any shares of the Common Stock are listed or, if
the Common Stock is not listed on a national securities exchange, use its
commercially reasonable efforts to qualify such Registrable Shares for quotation
on the automated quotation system of the NASDAQ, National Market

 

14

--------------------------------------------------------------------------------


 

System, Euronext or such other national securities exchange as the holders of a
majority of such Registrable Shares included in such registration shall request;

 

(o)                                 register such Registrable Shares under the
Exchange Act, and otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission, and make available
to its Security holders, as soon as reasonably practicable but not later than
eighteen (18) months after the effective date, earnings statements (which need
not be audited) covering a period of twelve (12) months beginning within three
(3) months after the effective date of the Registration Statement, which
earnings statements shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(p)                                 not take any direct or indirect action
prohibited by Regulation M under the Exchange Act; provided, however, that to
the extent that any prohibition is applicable to the Company, the Company will
take such action as is necessary to make any such prohibition inapplicable; and

 

(q)                                 use its commercially reasonable efforts to
take all other steps necessary to effect the registration of such Registrable
Shares contemplated hereby.

 

15

--------------------------------------------------------------------------------


 

3.5                               Expenses.  Except as expressly provided
otherwise, all expenses incident to the Company’s performance of or compliance
with Sections 3.1, 3.2, and 3.4, including, without limitation, (a) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with any stock exchange, the Commission and FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel as may be required by the rules and regulations of
FINRA); (b) all fees and expenses of compliance with state securities or “blue
sky” laws (including reasonable fees and disbursements of counsel for the
underwriters or Stockholders in connection with “blue sky” qualifications of the
Registrable Shares and determination of their eligibility for investment under
the laws of such jurisdictions as the managing underwriters may designate);
(c) all printing and related messenger and delivery expenses (including expenses
of printing prospectuses); (d) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the issuer
(including the expenses of any special audit and “comfort letters” required by
or incident to such performance); (e) all fees and expenses incurred in
connection with the listing of the Registrable Shares on any securities exchange
and all rating agency fees; (f) all reasonable and documented fees and
disbursements of counsel (plus appropriate special and local counsel) selected
by the Stockholders to represent them in connection with such registration (it
being understood that all other expenses incurred by a Stockholder shall be
borne by such Stockholder); and (g) all fees and disbursements of underwriters
customarily paid by the issuer or sellers of Securities, excluding underwriting
fees, commissions, discounts and allowances, if any, and fees and disbursements
of counsel to underwriters (other than such fees and disbursements incurred in
connection with any registration or qualification of Registrable Shares under
the Securities or “blue sky” laws of any state) (all such expenses being herein
called “Registration Expenses”), will be borne by the Company, regardless of
whether the Registration Statement becomes effective. In addition, the Company
will, in any event, pay its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any audit and the fees and expenses of any
Person, including special experts, retained by the Company.

 

3.6                               Indemnification.

 

(a)                                 In connection with any registration of any
offering and sale of Registrable Shares under the Securities Act pursuant to
this Agreement, the Company and its Subsidiaries shall indemnify and hold
harmless the seller of such Registrable Shares, each underwriter, broker or any
other Person acting on behalf of such seller, each other Person, if any, who
Controls any of the foregoing Persons within the meaning of the Securities Act
and each Representative of any of the foregoing Persons, against any losses,
claims, damages or liabilities, joint or several, to which any of the foregoing
Persons may become subject, whether commenced or threatened, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement under which such Registrable Shares were registered, any
preliminary Prospectus or final Prospectus contained therein, any offering
circular, offering memorandum or Disclosure Package, or any amendment or
supplement thereto, or any document incident to registration or qualification of
any offering and sale of any Registrable Shares, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
or, with respect to any Prospectus, necessary to make the

 

16

--------------------------------------------------------------------------------


 

statements therein in light of the circumstances under which they were made not
misleading, or any violation by the Company or any of its Subsidiaries of the
Securities Act or state securities or blue sky laws applicable to the Company or
any of its Subsidiaries and relating to action required or inaction of the
Company or its Subsidiaries in connection with such registration or
qualification under such state securities or blue sky laws, and the Company and
its Subsidiaries shall promptly reimburse such seller, underwriter, broker,
Controlling Person or Representative for any legal or other expenses incurred by
any of them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that neither the Company nor its
Subsidiaries shall be liable to any such Person to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
said Registration Statement, preliminary Prospectus, amendment thereto, or any
document incident to registration or qualification of any Registrable Shares in
reliance upon and in conformity with written information furnished to the
Company or its Subsidiaries through an instrument duly executed by such Person,
or a Person duly acting on their behalf, specifically for use in the preparation
thereof.

 

(b)                                 In connection with any registration of an
offering and sale of Registrable Shares under the Securities Act pursuant to
this Agreement, each seller of Registrable Shares severally, and not jointly,
shall indemnify and hold harmless (in the same manner and to the same extent as
set forth in Section 3.6(a)) the Company, its Subsidiaries, their Directors and
officers, each underwriter or broker involved in such offering, each other
seller of Registrable Shares under such Registration Statement, each Person who
Controls any of the foregoing Persons within the meaning of the Securities Act
and any Representative of the foregoing Persons with respect to any untrue
statement or allegedly untrue statement in or omission or alleged omission from
such Registration Statement, any preliminary Prospectus, final Prospectus or
Free Writing Prospectus contained therein, any amendment or supplement thereto
or any document incident to registration or qualification of any such offering
and sale of Registrable Shares, if such statement or omission was made in
reliance upon and in conformity with written information furnished to the
Company, its Subsidiaries, or such underwriter through an instrument duly
executed by such seller or a Person duly acting on such seller’s behalf
specifically for use in connection with the preparation of such Registration
Statement, preliminary Prospectus, final Prospectus, Free Writing Prospectus,
amendment or supplement; provided, however, that the maximum amount of liability
in respect of such indemnification shall be limited, in the case of each seller
of Registrable Shares, to an amount equal to the proceeds (net of underwriting
discounts and commissions) actually received by such seller from the sale of
Registrable Shares effected pursuant to such registration.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action involving a claim referred to
in the preceding paragraphs of this Section 3.6, such indemnified party will, if
a claim in respect thereof is not made against an indemnifying party, give
written notice to the latter of the commencement of such action (provided,
however, that an indemnified party’s failure to give such notice in a timely
manner shall only relieve the indemnification obligations of an indemnifying
party to the extent such indemnifying party is materially prejudiced by such
failure). In case any such action is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after

 

17

--------------------------------------------------------------------------------


 

notice from the indemnifying party to such indemnified party of its election to
assume the defense thereof, the indemnifying party shall not be responsible for
any legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof; provided, however, that if any indemnified
party shall have reasonably concluded (based upon the written advice of counsel)
that there may be one or more legal or equitable defenses available to such
indemnified party which are in addition to or in conflict with those available
to the indemnifying party, or that such claim or litigation involves or could
have an effect upon matters beyond the scope of the indemnity agreement provided
in this Section 3.6, the indemnifying party shall not have the right to assume
the defense of such action on behalf of such indemnified party and such
indemnifying party shall reimburse such indemnified party and any Person
Controlling such indemnified party for that portion of the fees and expenses of
any one lead counsel (plus appropriate special and local counsel) retained by
the indemnified party that are reasonably related to the matters covered by the
indemnity agreement provided in this Section 3.6; provided, further, that, if
there is more than one indemnified party, then the indemnifying party shall only
be required to reimburse the expenses for the lead counsel (plus appropriate
special and local counsel) approved in writing by the indemnified party or
parties (as applicable) holding a majority of the Registrable Shares held by all
indemnified parties.

 

(d)                                 If the indemnification provided for in this
Section 3.6 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage or liability referred
to herein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions that resulted in such loss, claim,
damage or liability as well as any other relevant equitable considerations;
provided, however, that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable Shares,
to an amount equal to the net proceeds actually received by such seller from the
sale of Registrable Shares effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

(e)                                  The indemnification and contribution
provided for under this Agreement will remain in full force and effect
regardless of any investigation made by or on behalf of the indemnified party
and will survive the Transfer of Registrable Shares.

 

3.7                               Underwriting Agreement.

 

(a)                                 Notwithstanding the provisions of Sections
3.3, 3.4 and 3.6, to the extent that the Stockholders selling Registrable Shares
in a proposed registration shall enter into an underwriting or similar agreement
that contains provisions covering one or more issues addressed in such Sections
of this Agreement, the provisions contained in such Sections of this Agreement
addressing such issue or issues shall be of no force or effect with respect to
such

 

18

--------------------------------------------------------------------------------


 

registration, but this provision shall not apply to the Company if the Company
is not a party to the underwriting or similar agreement.

 

(b)                                 If any registration pursuant to Section 3.1
is requested to be an underwritten Public Offering, the Company shall negotiate
in good faith to enter into a reasonable and customary underwriting agreement
with the underwriters thereof. Such underwriting agreement shall be satisfactory
in form and substance to the Stockholder requesting registration, or if such
Stockholder is not participating in such offering, holders of a majority of
Registrable Securities included in such offering, and shall contain such
representations and warranties by, and such other agreements on the part of, the
Company and such other terms as are generally prevailing in agreements of that
type. Any Stockholder participating in the offering shall be a party to such
underwriting agreement and, at its option, may require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters also shall be made to and
for the benefit of such Stockholder and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement be conditions precedent to the obligations of such Stockholder;
provided, however, that the Company shall not be required to make any
representations or warranties with respect to written information specifically
provided by a selling Stockholder for inclusion in the registration statement.
No Stockholder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Stockholder, its ownership of and title
to the Registrable Securities and its intended method of distribution; and any
liability of such Stockholder to any underwriter or other Person under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
proceeds (net of underwriting discounts and commissions) that it derives from
such registration. The Company shall be entitled to receive indemnities from
lead institutions, underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement and to the extent customarily given their role in such distribution.

 

(c)                                  No Stockholder may participate in any
registration hereunder that is underwritten unless such Stockholder agrees to
sell such Stockholder’s Registrable Shares proposed to be included therein on
the basis provided in any underwriting arrangements reasonably acceptable to the
Company.

 

3.8                               Information by Holder.  Each holder of
Registrable Shares to be included in any registration shall furnish to the
Company and the managing underwriter such written information regarding such
holder and the distribution proposed by such holder as the Company or the
managing underwriter may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement. Each Stockholder shall as
expeditiously as possible, notify the Company of the occurrence of any event
concerning such Stockholder as a result of which the Prospectus relating to such
registration contains an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

19

--------------------------------------------------------------------------------


 

3.9                               Exchange Act Compliance.  From and after the
date a registration statement is filed by the Company pursuant to the Exchange
Act relating to the Company’s Securities and shall have become effective, the
Company shall comply with all of the reporting requirements of the Exchange Act
(whether or not it shall be required to do so) and shall comply with all other
public information reporting requirements of the Commission that are conditions
to the availability of Rule 144 for the sale of the Common Stock. The Company
shall cooperate with each Stockholder in supplying such information as may be
necessary for such Stockholder to complete and file any information reporting
forms presently or hereafter required by the Commission as a condition to the
availability of Rule 144.

 

3.10                        Postponement and Suspension.  Anything contained in
this Agreement to the contrary notwithstanding, the Company may postpone the
filing of any registration statement required under this ARTICLE III for a
reasonable period of time if the Board determines that such disclosure would
have a material adverse effect on the Company.  The Company shall not be
required to cause a registration statement requested pursuant to this
ARTICLE III to become effective prior to one hundred eighty (180) days following
the effective date of a registration statement initiated by the Company if the
request for registration has been received by the Company subsequent to the
giving of written notice by the Company to the Stockholders that the Company is
commencing to prepare a Company-initiated registration statement (other than a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 or any other similar rule under the Securities Act
is applicable). If after any Registration Statement to which rights hereunder
apply becomes effective (and prior to completion of any sales thereunder), the
Board determines that the failure of the Company to (i) suspend sales of
Securities under the Registration Statement or (ii) amend or supplement the
Registration Statement, would have a material adverse effect on the Company, the
Company shall so notify each Stockholder participating in such registration and
each Stockholder shall suspend any further sales under such Registration
Statement until the Company advises the Stockholder that the Registration
Statement has been amended or that conditions no longer exist that would require
such suspension. In such event, the Company may (but shall not be obligated to)
withdraw the effectiveness of any registration statement subject to this
provision.

 

20

--------------------------------------------------------------------------------


 

ARTICLE IV
 AMENDMENT AND WAIVER

 

4.1                               Amendment. Except as expressly set forth
herein, the provisions of this Agreement may only be amended or waived with the
prior written consent of (a) the Company, (b) a majority in interest of the
Metalmark Holders, and (c) a majority in interest of the Jones Holders.

 

4.2                               Waiver.  No course of dealing between the
Company and the Stockholders (or any of them) or any delay in exercising any
rights hereunder will operate as a waiver of any rights of any party to this
Agreement. The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

ARTICLE V
MISCELLANEOUS

 

5.1                               Severability.  It is the desire and intent of
the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

5.2                               Entire Agreement.  This Agreement embodies the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede and preempt any and all prior
and contemporaneous understandings, agreements, arrangements or representations
by or among the parties, written or oral, which may relate to the subject matter
hereof or thereof in any way.

 

5.3                               Independence of Agreements and Covenants.  All
agreements and covenants hereunder shall be given independent effect so that if
a certain action or condition constitutes a default under a certain agreement or
covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such initial agreement or covenant.

 

5.4                               Successors and Assigns.  Except as otherwise
provided herein, this Agreement will bind and inure to the benefit of and be
enforceable by the Company and its successors and permitted assigns and the
Stockholders. Except as specifically set forth herein, the Company may not
assign its rights or obligations hereunder without the prior written consent

 

21

--------------------------------------------------------------------------------


 

of a majority in interest of the Metalmark Holders and a majority in interest of
the Jones Holders (which consent shall not be unreasonably withheld, conditioned
or delayed); provided, that notwithstanding any such assignment by the Company,
the Company shall remain liable for its obligations hereunder. Any Stockholder
may Transfer all or a portion of its Registrable Shares to another Stockholder
(to the extent such Transfer is otherwise permissible under this Agreement) in
connection with an assignment of its rights hereunder with respect thereto. In
the event of any Transfer by any Stockholder of all or a portion of its
Registrable Shares to any third party other than a Stockholder, all rights under
this Agreement with respect to the Registrable Shares so Transferred shall cease
and terminate.

 

5.5                               Counterparts; Validity.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered (by facsimile, electronic mail
or otherwise) to the other party, it being understood that all parties need not
sign the same counterpart. Any counterpart or other signature hereupon delivered
by facsimile shall be deemed for all purposes as constituting good and valid
execution and delivery of this Agreement by such party.

 

5.6                               Remedies.

 

(a)                                 Each Stockholder shall have all rights and
remedies reserved for such Stockholder pursuant to this Agreement and all rights
and remedies which such holder has been granted at any time under any other
agreement or contract and all of the rights which such holder has under any law
or equity. Any Person having any rights under any provision of this Agreement
will be entitled to enforce such rights specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law or equity.

 

(b)                                 The parties hereto agree that if any parties
seek to resolve any dispute arising under this Agreement pursuant to a legal
proceeding, the prevailing parties to such proceeding shall be entitled to
receive reasonable fees and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceedings.

 

5.7                               Notices.  All notices, amendments, waivers or
other communications pursuant to this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered, sent by electronic mail
(email) or facsimile, sent by nationally recognized overnight courier or mailed
by registered or certified mail with postage prepaid, return receipt requested,
to the parties hereto at the following addresses (or at such other address for a
party as shall be specified by like notice):

 

(a)                                 if to the Company:

 

Jones Energy, Inc.

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Attention: Chief Executive Officer

Email: jjones@jonesenergy.com

 

22

--------------------------------------------------------------------------------


 

Fax: 512-328-5394

 

with a copy to:

 

Baker Botts LLP

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attention: Michael L. Bengtson

Email: Mike.Bengtson@bakerbotts.com

Fax:   512-322-8349

 

(b)                                 if to the Metalmark Holders:

 

c/o Metalmark Capital Holdings, LLC

1177 Avenue of the Americas, 40th Floor

New York, New York 10036

Attention: Gregory D. Myers

Email: greg.myers@metalmarkcapital.com

Fax:   212-823-1949

 

(c)                                  if to the Jones Holders:

 

c/o Jones Energy Management

807 Las Cimas Parkway, Suite 370

Austin, Texas 78746

Attention: Robin Picard

Email: rpicard@jrjmgmt.com

Fax:   512-328-6971

 

(d)                                 if to any Stockholder, to such other address
as the party to whom notice is to be given may have furnished to each other
party in writing in accordance herewith. Any such notice or communication shall
be deemed to have been given and received (a) when delivered, if personally
delivered; (b) when sent, if sent by electronic mail or facsimile during normal
business hours (or, if not sent during normal business hours, on the next
Business Day after the date sent); (c) on the next Business Day after dispatch,
if sent by nationally recognized overnight courier guaranteeing next Business
Day delivery; and (d) on the fifth Business Day following the date on which the
piece of mail containing such communication is posted, if sent by mail.

 

5.8                               Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

5.9                               Waiver of Jury Trial.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY OF ANY ACTION,

 

23

--------------------------------------------------------------------------------


 

PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF. EACH
OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND
THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS
RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

5.10                        Further Assurances.  Each party hereto shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such other agreements, certificates, instruments,
and documents as any other party hereto reasonably may request in order to carry
out the provisions of this Agreement and the consummation of the transactions
contemplated hereby or thereby.

 

5.11                        Consequential Damages.  Each party hereto hereby
waives and agrees not to seek consequential or punitive damages with respect to
any claim, controversy, or dispute arising out of or relating to this Agreement
or the breach thereof.

 

5.12                        Conflicting Agreements.  No Stockholder shall enter
into any stockholder agreements or arrangements of any kind with any Person with
respect to any Stockholder Shares on terms inconsistent with the provisions of
this Agreement (whether or not such agreements or arrangements are with other
Stockholders or with Persons that are not parties to this Agreement), including
agreements or arrangements with respect to the acquisition or disposition of
Stockholder Shares in a manner which is inconsistent with this Agreement.

 

5.13                        Third Party Reliance.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, the covenants of the Company contained in this Agreement
(a) are being given by the Company as an inducement to the Stockholders to enter
into this Agreement (and the Company acknowledges that the Stockholders have
expressly relied thereon) and (b) are solely for the benefit of the
Stockholders. Accordingly, no third party (including, without limitation, any
holder of capital stock of the Company) or anyone acting on behalf of any
thereof other than the Stockholders, shall be a third party or other beneficiary
of such covenants and no such third party shall have any rights of contribution
against the Stockholders or the Company with respect to such covenants or any
matter subject to or resulting in indemnification under this Agreement or
otherwise.

 

24

--------------------------------------------------------------------------------


 

(b)                                 None of the provisions hereof shall create,
or be construed or deemed to create, any right to employment in favor of any
Person by the Company.

 

[Signature pages follow]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights and
Stockholders Agreement as of the date set forth above.

 

 

COMPANY:

 

 

 

JONES ENERGY, INC.

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

Signature Page to Registration Rights and Stockholders Agreement

 

--------------------------------------------------------------------------------


 

 

JONES HOLDERS:

 

 

 

JONES ENERGY HOLDINGS, LLC

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Chief Executive Officer

 

 

 

JONES ENERGY DRILLING FUND, LP

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

JONES ENERGY EQUITY PARTNERS, LP

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

JONES ENERGY EQUITY PARTNERS II, LP

 

By:

Jones Energy Management, LLC, its General Partner

 

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Manager

 

 

JONES ENERGY TEAM 3, LP

 

By: JET 3 GP, LLC, its General Partner

 

By: Jon Rex Jones Jr. Trust V, its Managing Member

 

 

 

By:

/s/ Jonny Jones

 

 

Jonny Jones

 

 

Trustee

 

Signature Page to Registration Rights and Stockholders Agreement

 

--------------------------------------------------------------------------------


 

 

METALMARK HOLDERS:

 

 

 

MCP (C) II JONES INTERMEDIATE LLC

 

By: Metalmark Capital Partners II GP, L.P., its General Partner

 

By: Metalmark Capital Holdings LLC, its General Partner

 

 

 

By:

/s/ Gregory D. Myers

 

 

Gregory D. Myers

 

 

Managing Director

 

 

MCP II CO-INVESTMENT JONES INTERMEDIATE LLC

 

 

 

By:

/s/ Gregory D. Myers

 

 

Gregory D. Myers

 

 

Managing Director

 

 

MCP II JONES INTERMEDIATE LLC

 

 

 

By:

/s/ Gregory D. Myers

 

 

Gregory D. Myers

 

 

Managing Director

 

 

MCP II (TE) AIF JONES INTERMEDIATE LLC

 

 

 

By:

/s/ Gregory D. Myers

 

 

Gregory D. Myers

 

 

Managing Director

 

 

MCP II (CAYMAN) AIF JONES INTERMEDIATE LLC

 

 

 

By:

/s/ Gregory D. Myers

 

 

Gregory D. Myers

 

 

Managing Director

 

 

MCP II EXECUTIVE FUND JONES INTERMEDIATE LLC

 

 

 

By:

/s/ Gregory D. Myers

 

 

Gregory D. Myers

 

 

Managing Director

 

Signature Page to Registration Rights and Stockholders Agreement

 

--------------------------------------------------------------------------------